                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 1 of 48



                                                                                              1    Ron Kilgard, AZ Bar No. 005902
                                                                                                   KELLER ROHRBACK L.L.P.
                                                                                              2    3101 North Central Avenue, Suite 1400
                                                                                              3    Phoenix, Arizona 85012-2600
                                                                                                   Telephone: (602) 248-0088
                                                                                              4    Facsimile: (602) 248-2822
                                                                                              5    rkilgard@kellerrohrback.com

                                                                                              6    Attorneys for Plaintiffs
                                                                                              7    (additional counsel listed at signature)
                                                                                              8
                                                                                              9                          IN THE UNITED STATES DISTRICT COURT
                                                                                             10
                                                                                                                              FOR THE DISTRICT OF ARIZONA
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                                                                       TUCSON DIVISION
                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13    Elizabeth Crump, on behalf of herself            No.
                                                                                                   and all others similarly situated,
                                                                                             14                                                    COMPLAINT - CLASS ACTION
                                                                                                                        Plaintiffs,                 DEMAND FOR JURY TRIAL
                                                                                             15
                                                                                                   vs.
                                                                                             16
                                                                                             17    Fiat Chrysler Automobiles N.V.; FCA
                                                                                                   US LLC,
                                                                                             18
                                                                                                                        Defendants.
                                                                                             19
                                                                                             20
                                                                                                                                  I.     INTRODUCTION
                                                                                             21
                                                                                                         Plaintiff Crump, individually and on behalf of all others similarly situated (“the
                                                                                             22
                                                                                             23   Class”), alleges the following against auto manufacturer/distributor FCA US LLC (“FCA”)

                                                                                             24   and its corporate parent Fiat Chrysler Automobiles N.V. (together, “Fiat Chrysler” or
                                                                                             25   “Defendants”), based where applicable on personal knowledge, information and belief, and
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                              1
                                                                                                      Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 2 of 48



                                                                                              1   the investigation of counsel. This Court has jurisdiction over this Action pursuant to the
                                                                                              2   Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d).
                                                                                              3
                                                                                                                            II.    NATURE OF THE ACTION
                                                                                              4
                                                                                                         1.     Fiat Chrysler consumers did not receive what they paid for when they bought
                                                                                              5
                                                                                              6   or leased one of the following gasoline-powered vehicles (collectively, the “Class

                                                                                              7   Vehicles”):
                                                                                              8
                                                                                                                       2011-2016 MY1 Dodge Journey (FWD2)
                                                                                              9
                                                                                                                       2011-2014 MY Chrysler 200 / Dodge Avenger (FWD)
                                                                                             10
                                                                                             11                        2011-2012 MY Dodge Caliber (FWD, CVT3)
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                        2011-2016 MY Jeep Compass/Patriot (FWD, CVT)
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         2.     Approximately 900,000 Fiat Chrysler consumers like Plaintiff Crump are
                                                                                             14
                                                                                                  outraged to learn from news reports that surfaced on March 13, 2019 that they must (among
                                                                                             15
                                                                                             16   other things) devote time and energy to obtaining critical vehicle repairs.

                                                                                             17          3.     But these just-announced repairs are no ordinary “in and out” fixes.
                                                                                             18
                                                                                                  Reportedly the fixes include a replacement of Class Vehicles’ catalytic converter and
                                                                                             19
                                                                                                  changes to the powertrain control module.4
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24   1
                                                                                                    Model Year.
                                                                                                  2
                                                                                             25     Front-wheel drive.
                                                                                                  3
                                                                                                    Continuously variable transmission.
                                                                                             26   4
                                                                                                    Kelsey Mays, Chrysler, Dodge, Jeep Emissions Recall: What Owners Should Know, Cars
                                                                                             27     (Mar. 14, 2019), https://www.cars.com/articles/chrysler-dodge-jeep-emissions-recall-
                                                                                                    what-owners-should-know-1420757590245/ (last visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                               2
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 3 of 48



                                                                                              1            4.    Catalytic converters are comprised of, in part, precious metals, such as
                                                                                              2   palladium. The market for palladium is “already reeling from shortages.”5
                                                                                              3
                                                                                                           5.    Because the equipment to perform repairs on their vehicles may be in short
                                                                                              4
                                                                                              5   supply, and the vehicles’ fixes are being made available on a set quarterly schedule with

                                                                                              6   the oldest vehicles first, consumers must wait their turn for a fix. Consumers’ vehicles may
                                                                                              7   thus become an idled resource, parked in driveways without the necessary registrations to
                                                                                              8
                                                                                                  be driven, sold, or otherwise utilized.
                                                                                              9
                                                                                                           6.    And—perhaps most outrageous of all—consumers may not be able to renew
                                                                                             10
                                                                                             11   their vehicles’ registrations if emissions testing is required in their jurisdiction.     In
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   California, where tens of thousands of Class Vehicles are located, regulators have already
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  made this restriction abundantly clear.
                                                                                             14
                                                                                                           7.    In the words of the Environmental Protection Agency’s March 13, 2019
                                                                                             15
                                                                                             16   announcement (the “EPA Announcement”), “[o]wners of affected vehicles will receive
                                                                                             17   notification [f]rom [sic] FCA when parts are available for them to bring their vehicle into
                                                                                             18
                                                                                                  be repaired, and owners can continue to drive their vehicles in the meantime. Owners who
                                                                                             19
                                                                                                  live in locations subject to inspection and maintenance may be required to have the recall
                                                                                             20
                                                                                             21   performed prior to having the inspection performed.” Further, announcements from the
                                                                                             22   EPA leave the door open for additional vehicles to be subject to recall for similar reasons.
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                                  5
                                                                                                      Justina Vasquez and Marvin Perez, Fiat Recall Leaves Palladium Buyers Bracing for
                                                                                             26       ‘Supply Shock’, Bloomberg (Mar 13, 2019),
                                                                                             27       https://www.bloomberg.com/news/articles/2019-03-13/fiat-recall-leaves-palladium-
                                                                                                      buyers-bracing-for-supply-shock (last visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                               3
                                                                                                     Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 4 of 48



                                                                                              1          8.     Notwithstanding the risk that consumers may not be able to pass required
                                                                                              2   emissions testing without a fix, the EPA Announcement urges patience “[d]ue to the large
                                                                                              3
                                                                                                  number of vehicles involved and the need to supply replacement components—specifically
                                                                                              4
                                                                                              5   to the vehicle’s catalytic converter[.]” Accordingly, the “recall will be implemented in

                                                                                              6   phases during the 2019 calendar year beginning with the oldest vehicles first.” The EPA
                                                                                              7   announcement set forth a schedule for implementation of the recall that will last for the
                                                                                              8
                                                                                                  duration of 2019:
                                                                                              9
                                                                                                                   2011 MY - Q1 2019
                                                                                             10
                                                                                             11                    2012 MY - Q2 2019
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                    2013/2014 MY - Q3 2019
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                                   2015/2016 MY - Q4 2019
                                                                                             14
                                                                                                         9.     The California Air Resources Board took a blunter approach in its own
                                                                                             15
                                                                                             16   announcement (the “CARB Announcement”). In a significant announcement for all
                                                                                             17   affected consumers in California, CARB has declared that consumers “who fail to get the
                                                                                             18
                                                                                                  necessary repairs will not be able to register their vehicles.” Make no mistake, this
                                                                                             19
                                                                                                  recall is anything but “voluntary” and “routine” for residents of California.
                                                                                             20
                                                                                             21          10.    Thus, at a minimum, consumers are facing the following obstacles:
                                                                                             22                    Their vehicles’ emission systems are not working the way they expected
                                                                                             23
                                                                                                                   the systems to work when they purchased or leased their vehicles.
                                                                                             24
                                                                                                                   They must wait for their vehicles’ turn to get it fixed, assuming both 1)
                                                                                             25
                                                                                             26                    that the fix will be a comprehensive solution that will not cause new
                                                                                             27
                                                                                             28


                                                                                                                                               4
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 5 of 48



                                                                                              1                      issues, and 2) that consumers don’t have to pay for additional repairs in
                                                                                              2                      order for technicians to implement the fix.
                                                                                              3
                                                                                                                     Their vehicles may not be able to pass emissions testing until they are
                                                                                              4
                                                                                              5                      repaired. In California, this is a certainty according to CARB. Of

                                                                                              6                      course, if the vehicle can’t be registered, California consumers may not
                                                                                              7                      be able to sell their vehicle while awaiting repairs—or otherwise face
                                                                                              8
                                                                                                                     restricted options for sale while awaiting repairs (options which may
                                                                                              9
                                                                                                                     affect the value a consumer can obtain).
                                                                                             10
                                                                                             11                      The resale value of the Class Vehicles may have declined as a result of
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                      these and other emissions-related announcements by EPA and CARB.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                           11.    After the EPA and CARB Announcements went live, FCA was contacted for
                                                                                             14
                                                                                                  comment about the recall. FCA indicated that the recall “was accounted for in last year's
                                                                                             15
                                                                                             16   financial documents.”6      But FCA has still said nothing to the vast majority of its own
                                                                                             17   consumers, despite the fact that FCA has been under considerable scrutiny in the wake of
                                                                                             18
                                                                                                  its EcoDiesel emissions issues.7 Instead of disclosing to consumers the true nature and
                                                                                             19
                                                                                                  extent of its vehicles’ emissions issues, FCA has continued its ardent efforts to boost its
                                                                                             20
                                                                                             21   own bottom line, at consumers’ considerable expense and inconvenience.
                                                                                             22
                                                                                             23
                                                                                             24   6
                                                                                                      Id.
                                                                                             25
                                                                                                  7
                                                                                                      “The company declined to release the expected cost of the recall but said it was
                                                                                                      accounted for in last year's financial documents.” See Eric D. Lawrence, Fiat Chrysler
                                                                                             26       to recall more than 860,000 vehicles in new emissions probe, EPA says, Detroit Free
                                                                                             27       Press (Mar. 13, 2019) https://www.freep.com/story/money/cars/chrysler
                                                                                                      /2019/03/13/fca-recall-emissions/3149654002/ (last visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                                5
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 6 of 48



                                                                                              1            12.    Needless to say, as of March 13, 2019, FCA consumers once again find
                                                                                              2   themselves in an emissions bind, and once again, this conundrum is of FCA’s making.
                                                                                              3
                                                                                                                                        III.   PARTIES
                                                                                              4
                                                                                                  A.       Plaintiff
                                                                                              5
                                                                                              6            13.    Plaintiff Elizabeth Crump, a resident of Vail, Arizona, is the owner of a

                                                                                              7   2014 Jeep Compass with her husband, Geoffrey Crump. Mr. and Ms. Crump purchased the
                                                                                              8
                                                                                                  Class Vehicle for approximately $24,000 in February 2014. Plaintiff has received no
                                                                                              9
                                                                                                  information directly from FCA related to the March 13, 2019 announcement about any
                                                                                             10
                                                                                             11   emissions issues with his Class Vehicles. Plaintiff would not have purchased the Class
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Vehicle, or would have paid less for her vehicle, had she known that it would not comply
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  with emission standards; that it may require one or more emissions repairs to become
                                                                                             14
                                                                                                  emissions compliant; that it may not retain its resale value; and that it may not in the future
                                                                                             15
                                                                                             16   achieve the advertised performance and/or fuel economy.

                                                                                             17   B.       Defendants
                                                                                             18            14.    Defendant FCA US LLC (“FCA”) is a Delaware limited liability company.
                                                                                             19
                                                                                                  Defendant Fiat Chrysler Automobiles N.V. (“Fiat” or, together with FCA, “Fiat
                                                                                             20
                                                                                                  Chrysler”) is FCA’s corporate parent. In 2009, Fiat’s predecessor, Fiat S.p.A., began its
                                                                                             21
                                                                                             22   acquisition of FCA’s predecessor, Chrysler Group LLC. The acquisition was completed
                                                                                             23   in January 2014, at which time Chrysler Group LLC became a wholly-owned indirect
                                                                                             24
                                                                                                  subsidiary of Fiat and was renamed FCA US LLC. FCA’s principal place of business and
                                                                                             25
                                                                                                  headquarters is located in this District at 1000 Chrysler Drive, Auburn Hills, Michigan
                                                                                             26
                                                                                             27   48326.
                                                                                             28


                                                                                                                                                6
                                                                                                     Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 7 of 48



                                                                                              1          15.    FCA is a motor vehicle manufacturer and a licensed distributor of new,
                                                                                              2   previously untitled motor vehicles. Like its predecessor, Chrysler, FCA is one of the “Big
                                                                                              3
                                                                                                  Three” American automakers, in addition to Ford and General Motors.
                                                                                              4
                                                                                              5          16.    FCA distributes and sells new and unused passenger cars and motor vehicles

                                                                                              6   under the Chrysler, Dodge, Jeep, Ram, and Fiat brands. Major divisions of FCA also
                                                                                              7   include Mopar, its automotive parts and accessories division, and SRT, its performance
                                                                                              8
                                                                                                  automobile division.
                                                                                              9
                                                                                                         17.    Among the motor vehicles FCA has distributed and sold are the following
                                                                                             10
                                                                                             11   “Class Vehicles”:
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                    2011-2016 MY Dodge Journey (FWD)
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                                   2011-2014 MY Chrysler 200 / Dodge Avenger (FWD)
                                                                                             14
                                                                                                                   2011-2012 MY Dodge Caliber (FWD, CVT)
                                                                                             15
                                                                                             16                    2011-2016 MY Jeep Compass/Patriot (FWD, CVT)
                                                                                             17          18.    FCA and its agents have designed, manufactured, distributed, warranted,
                                                                                             18
                                                                                                  offered for sale, sold, and leased the Class Vehicles—with the knowledge and intent to
                                                                                             19
                                                                                                  market, sell, and lease them in all 50 states, including in Michigan.
                                                                                             20
                                                                                             21          19.    Dealers act as FCA’s agents in selling motor vehicles under the Fiat Chrysler
                                                                                             22   name and disseminating vehicle information provided by Fiat Chrysler to customers.
                                                                                             23
                                                                                                         20.    Fiat, the corporate parent of FCA, is a Dutch corporation headquartered in
                                                                                             24
                                                                                                  London. Fiat owns numerous European automotive brands in addition to FCA’s American
                                                                                             25
                                                                                             26   brands, including Maserati, Alfa Romeo, Fiat Automobiles, Fiat Professional, Lancia, and
                                                                                             27
                                                                                             28


                                                                                                                                               7
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 8 of 48



                                                                                              1   Abarth. As of 2018, Fiat Chrysler is the eighth largest automaker in the world by sales
                                                                                              2   alone.8
                                                                                              3
                                                                                                            21.   Subject to a reasonable opportunity for further investigation or discovery,
                                                                                              4
                                                                                              5   Plaintiff alleges that FCA employees oversaw or were responsible for approving elements

                                                                                              6   of design and/or strategies related to emission compliance for the Class Vehicles. Fiat also
                                                                                              7   sold, offered for sale, introduced into commerce, or delivered the Class Vehicles, with the
                                                                                              8
                                                                                                  intent to market or sell them in all fifty states, including in Arizona.
                                                                                              9
                                                                                                            22.   Fiat Chrysler developed and distributed the owners’ manuals, warranty
                                                                                             10
                                                                                             11   booklets, product brochures, advertisements, and other promotional materials relating to
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   the Class Vehicles, with the intent that such documents should be purposely distributed
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  throughout all fifty states, including in Arizona. Fiat Chrysler is engaged in interstate
                                                                                             14
                                                                                                  commerce, selling vehicles through its network in every state of the United States.
                                                                                             15
                                                                                             16                             IV.    JURISDICTION AND VENUE
                                                                                             17             23.   This Court has jurisdiction over this Action pursuant to the Class Action
                                                                                             18
                                                                                                  Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is of
                                                                                             19
                                                                                                  diverse citizenship from one Defendant, there are more than 100 Class members, and the
                                                                                             20
                                                                                             21   aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

                                                                                             22             24.   This Court has personal jurisdiction over Defendants because they conduct
                                                                                             23
                                                                                                  business in Arizona and have sufficient minimum contacts with Arizona.
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                                  8
                                                                                             27        2018 World Car Group Ranking, Focus2Move, https://focus2move.com/world-car-
                                                                                                      group-ranking/ (last visited Mar. 14, 2019).
                                                                                             28


                                                                                                                                                 8
                                                                                                      Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 9 of 48



                                                                                              1          25.    This Court has specific jurisdiction over Fiat Chrysler Automobiles N.V.
                                                                                              2   because it has purposefully availed itself of this forum by directing its agents and
                                                                                              3
                                                                                                  distributor—FCA US LLC, and its dealer agents—to take action here.
                                                                                              4
                                                                                              5          26.    Venue is proper in this District under 28 U.S.C. § 1391(b) because a

                                                                                              6   substantial part of the events or omissions giving rise to the claims occurred in this District,
                                                                                              7   as set forth in more detail below, and because Defendants have caused harm to Class
                                                                                              8
                                                                                                  members residing in this District.
                                                                                              9
                                                                                                         27.    Moreover, FCA has marketed, advertised, sold and leased the Class Vehicles
                                                                                             10
                                                                                             11   in this District, and has caused harm to Class Members residing in this District, including
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Plaintiff Crump.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         28.    Thus, venue is proper in this District because a substantial part of the events
                                                                                             14
                                                                                                  and omissions giving rise to Plaintiff’s claims occurred in this District.
                                                                                             15
                                                                                             16            V.      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
                                                                                             17          29.    Fiat Chrysler is a multinational corporation and the world’s eighth largest
                                                                                             18
                                                                                                  automaker, with $38.29 billion total current assets.9 FCA manufactures and distributes new
                                                                                             19
                                                                                                  passenger cars and motor vehicles such as Chrysler, Dodge, Jeep, Ram and Fiat brands,
                                                                                             20
                                                                                             21   and continues to report climbing sales. In fact, FCA reported that 2018 was their highest

                                                                                             22   calendar year of retail sales in 17 years, with some brands increasing sales as high as 17%.10
                                                                                             23
                                                                                             24   9
                                                                                                    Fiat Chrysler Automobiles N.V. Balance Sheet, MarketWatch,
                                                                                             25     https://www.marketwatch.com/investing/stock/fcau/financials/balance-sheet (last visited
                                                                                                    Mar. 14, 2019).
                                                                                             26   10
                                                                                                     FCA US Reports 2018 December and Full-Year Sales, Cision PR Newswire (Jan. 3,
                                                                                             27     2019), https://www.prnewswire.com/news-releases/fca-us-reports-2018-december-and-
                                                                                                    full-year-sales-300772429.html (last visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                                 9
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 10 of 48



                                                                                              1           30.   Many of FCA’s impressive sales figures are built on consumers’ trust that
                                                                                              2   FCA vehicles would remain emissions compliant throughout the vehicles’ expected life.
                                                                                              3
                                                                                                  However, Fiat Chrysler has a recent history of failing to deliver on its promises regarding
                                                                                              4
                                                                                              5   its vehicles’ emissions and reliability. Some of those broken promises are the focus of this

                                                                                              6   Action.
                                                                                              7           31.   Fiat Chrysler knew well before manufacturing and distributing the Class
                                                                                              8
                                                                                                  Vehicles the emissions standards that the Class Vehicles were required to meet. In 2010,
                                                                                              9
                                                                                                  nine years ago, the EPA and NHTSA finalized “a national program consisting of new
                                                                                             10
                                                                                             11   standards for model year 2012 through 2016 light-duty vehicles that will reduce
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   greenhouse gas emissions and improve fuel economy.” According to these requirements,
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  “The EPA greenhouse gas standards require these vehicles to meet an estimated combined
                                                                                             14
                                                                                                  average emissions level of 250 grams of carbon dioxide (CO2) per mile in model year
                                                                                             15
                                                                                             16   2016.”11
                                                                                             17           32.   Similarly, with respect to nitrogen oxides (“NOx”), Tier 2 emissions
                                                                                             18
                                                                                                  standards were phased in from 2004 through 2009, with full implementation for new
                                                                                             19
                                                                                                  passenger cars in 2007, well before the model years of the Class Vehicles.
                                                                                             20
                                                                                             21           33.   However, despite ample warning of what the applicable emissions standards
                                                                                             22   would be, on March 13, 2019, the EPA announced that “FCA has agreed to voluntarily
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                                  11
                                                                                                    EPA and NHTSA Finalize Historic National Program to Reduce Greenhouse Gases
                                                                                             26    and Improve Fuel Economy for Cars and Trucks, US EPA, (April 2010),
                                                                                             27    https://nepis.epa.gov/Exe/ZyPDF.cgi/P100AKHW.PDF?Dockey=P100AKHW.PDF,
                                                                                                   (last viewed Mar. 14, 2019).
                                                                                             28


                                                                                                                                              10
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 11 of 48



                                                                                              1   recall 862,520 vehicles in the United States.”12 These gasoline-powered vehicles are not
                                                                                              2   compliant with emissions standards, as discovered through “in-use emissions
                                                                                              3
                                                                                                  investigations conducted by EPA and in-use testing conducted by FCA as required by EPA
                                                                                              4
                                                                                              5   regulations.”13

                                                                                              6
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21           34.   The California Air Resources Board (“CARB”) issued a similar

                                                                                             22   announcement the same day, noting “an investigation by [CARB] and the U.S.
                                                                                             23
                                                                                             24
                                                                                                  12
                                                                                             25      Fiat Chrysler Automobiles Issues Voluntary Recall of Nearly 900,000 Vehicles in the
                                                                                                    United States, U.S. EPA, (Mar. 13, 2019) https://www.epa.gov/newsreleases/fiat-
                                                                                             26     chrysler-automobiles-issues-voluntary-recall-nearly-900000-vehicles-united-states
                                                                                             27   (hereinafter “EPA Announcement”).
                                                                                                  13
                                                                                                     Id.
                                                                                             28


                                                                                                                                             11
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 12 of 48



                                                                                              1   Environmental Protection Agency” and attributing the recall of nearly 900,000 FCA
                                                                                              2   “passenger cars and SUVs… to a problem with their catalytic converters.”14 According to
                                                                                              3
                                                                                                  CARB Executive Officer Richard Corey, “[e]xcessive pollution from these vehicles
                                                                                              4
                                                                                              5   impacts public health leading to a long list of serious ailments including worsening the

                                                                                              6   effects of asthma. Thus, fixing the vehicles is in everyone’s best interest.”15
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                                  14
                                                                                             25      Fiat-Chrysler announces recall of more than 850,000 passenger vehicles, California
                                                                                                    Air Resources Board (Mar. 13, 2019) https://ww2.arb.ca.gov/news/fiat-chrysler-
                                                                                             26     announces-recall-more-850000-passenger-vehicles (hereinafter “CARB
                                                                                             27     Announcement”).
                                                                                                  15
                                                                                                     Id.
                                                                                             28


                                                                                                                                               12
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 13 of 48



                                                                                              1
                                                                                              2
                                                                                              3
                                                                                              4
                                                                                              5
                                                                                              6
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19              35.   CARB also stressed that the Class Vehicles “emit NOx above regulatory

                                                                                             20   limits” and that “NOx emissions in California are the most important contributor to ambient
                                                                                             21
                                                                                                  ozone and a key contributor to fine particulate matter pollution (PM 2.5) which is
                                                                                             22
                                                                                                  associated with premature death, asthma emergency room visits, increased hospitalizations
                                                                                             23
                                                                                             24   due to exacerbation of chronic heart and lung diseases, and other serious health impacts.”16

                                                                                             25
                                                                                             26
                                                                                             27   16
                                                                                                       Id.
                                                                                             28


                                                                                                                                              13
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 14 of 48



                                                                                              1           36.   According to the EPA, “[d]ue to the large number of vehicles involved and
                                                                                              2   the need to supply replacement components—specifically the vehicle’s catalytic
                                                                                              3
                                                                                                  converter—this recall will be implemented in phases during the 2019 calendar year
                                                                                              4
                                                                                              5   beginning with the oldest vehicles first.”17 Thus, it is not clear if the required replacement

                                                                                              6   components are readily available.
                                                                                              7   A.      Defendants’ Emission-related Problems are Familiar
                                                                                              8
                                                                                                          37.   While the scope of Fiat Chrysler’s latest emissions announcement regarding
                                                                                              9
                                                                                                  nearly 900,000 noncompliant vehicles is enormous, FCA consumers are experiencing déjà
                                                                                             10
                                                                                             11   vu. Just over two years ago, on January 12, 2017, the EPA and CARB issued Notices of
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Violation to Fiat Chrysler Automobiles N.V. and FCA US LLC alleging that certain
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  “EcoDiesel” Ram and Jeep vehicles with 3.0-liter V6 diesel engines in the United States
                                                                                             14
                                                                                                  were equipped with eight Auxiliary Emissions Control Devices (“AECDs”) that were not
                                                                                             15
                                                                                             16   disclosed to the EPA, and that the operation of one or more of the AECDs alone or in

                                                                                             17   combination resulted in excess emissions of NOx.18
                                                                                             18
                                                                                                          38.   Consumers who bought or leased the EcoDiesel vehicles filed suit, asserting
                                                                                             19
                                                                                                  that the vehicles emitted significantly more pollutants than consumers reasonably
                                                                                             20
                                                                                             21   expected, and more pollutants than were permitted under federal and state clean air laws.

                                                                                             22
                                                                                             23
                                                                                             24
                                                                                                  17
                                                                                             25     EPA Announcement, supra note 13.
                                                                                                  18
                                                                                                    Official Court-Approved Legal Notice: Settlements with Ram and Jeep EcoDiesel
                                                                                             26    Vehicle Owners/Lessees, the Environmental Protection Agency, and the California Air
                                                                                             27    Resources Board, (2019) https://www.ecodieselsettlement.com/content/dam
                                                                                                   /fcacourtsettlement/pdf/Long_Form_Notice.pdf (last visited Mar. 14, 2019).
                                                                                             28


                                                                                                                                               14
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 15 of 48



                                                                                              1   Plaintiffs further asserted that the defendants intentionally misled consumers about the
                                                                                              2   qualities and characteristics of the Subject Vehicles.
                                                                                              3
                                                                                                          39.     In January 2019, following two years of litigation about EcoDiesel vehicles,
                                                                                              4
                                                                                              5   Fiat Chrysler announced settlements with regulators and consumers. The terms of the

                                                                                              6   settlements are described in detail at www.ecodieselsettlement.com.
                                                                                              7           40.     In a separate instance, Fiat Chrysler was recently fined $77 million in U.S.
                                                                                              8
                                                                                                  civil penalties in the fourth quarter of 2018 when it was discovered its model year 2016
                                                                                              9
                                                                                                  U.S.-assembled passenger car fleet fell short of required fuel economy targets.19
                                                                                             10
                                                                                             11           41.     The penalty, issued because subject vehicles missed Corporate Average Fuel
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Economy (CAFE) targets set by NHTSA, was the largest fine imposed on a single
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  automaker in five years. Fiat Chrysler was the only automaker to pay a fine for the 2016
                                                                                             14
                                                                                                  model year.20
                                                                                             15
                                                                                             16           42.     After years of civil and criminal investigations, fines, and settlements, Fiat
                                                                                             17   Chrysler still is making news for emissions problems.               The EPA and CARB
                                                                                             18
                                                                                                  Announcements address vehicles produced by Fiat Chrysler that once again fail to perform
                                                                                             19
                                                                                                  reliably and as represented. The number of affected vehicles could also increase as the
                                                                                             20
                                                                                             21   EPA is continuing to investigate other potentially non-compliant vehicles.
                                                                                             22
                                                                                             23   19
                                                                                                     David Shepardson, Fiat Chrysler paid $77 million in U.S. fuel economy penalties in
                                                                                                    2018, Reuters (Feb. 7, 2019) https://www.reuters.com/article/us-fiat-chrysler-emissions-
                                                                                             24     penalties/fiat-chrysler-paid-us-77-million-in-fuel-economy-penalties-in-2018-
                                                                                             25     idUSKCN1PW2PZ, (last visited Mar. 14, 2019).
                                                                                                  20
                                                                                                     Jay Ramey, Think you owe the government big? Fiat Chrysler was fined $77 million
                                                                                             26     for missing fuel economy requirements, AutoWeek (Feb. 12, 2019),
                                                                                             27     https://autoweek.com/article/car-news/fca-fined-77-million-missing-fuel-economy-
                                                                                                    requirements-report-says (last visited Mar. 14, 2019).
                                                                                             28


                                                                                                                                                15
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 16 of 48



                                                                                              1           43.   In its response to the EcoDiesel settlements, Fiat Chrysler has acknowledged
                                                                                              2   the importance of renewed trust.21 However, in the face of the EPA and CARB
                                                                                              3
                                                                                                  Announcements, it is difficult to imagine a basis for continued trust by consumers. Instead,
                                                                                              4
                                                                                              5   they are left to clean up, again, after FCA’s defective vehicles.

                                                                                              6           44.   Such repeated mistakes have elicited frustration from consumers, the public,
                                                                                              7   and the Justice Department alike. Jeffrey Bossert Clark, assistant attorney general for the
                                                                                              8
                                                                                                  Justice Department’s Environment and Natural Resources Division, has recently called
                                                                                              9
                                                                                                  FCA “a multinational corporate bad actor” in connection with the company’s
                                                                                             10
                                                                                             11   irresponsibility and lack of accountability to consumers.22
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   B.      Testing Reveals Emissions Problems With the Class Vehicles
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                          45.   The EPA conducts and mandates testing on vehicles that are between one
                                                                                             14
                                                                                                  and seven years old to examine the effectiveness of the vehicle over the course of its useful
                                                                                             15
                                                                                             16   life.

                                                                                             17           46.   These “in-use emissions investigations conducted by EPA and in-use testing
                                                                                             18
                                                                                                  conducted by FCA as required by EPA regulations” revealed that faulty catalytic
                                                                                             19
                                                                                                  converters will need to be refurbished or replaced.
                                                                                             20
                                                                                             21
                                                                                             22   21
                                                                                                     FCA US Reaches Settlements on Emissions Requirements, Global News Wire (Jan.10,
                                                                                             23     2019), https://www.globenewswire.com/news-release/2019/01/10/1686299/0/en/FCA-
                                                                                                    US-Reaches-Settlements-on-Emissions-Requirements.html (last visited Mar. 14, 2019).
                                                                                             24   22
                                                                                                     Ryan Beene and Gabrielle Coppola, Fiat Hit by Emissions Again with U.S. Recall of
                                                                                             25     863,000 Cars, Bloomberg (March 13, 2019),
                                                                                                    https://www.bloomberg.com/news/articles/2019-03-13/fiat-chrysler-recalls-almost-900-
                                                                                             26     000-cars-over-emissions-
                                                                                             27     breach?fbclid=IwAR2nasosAW8DbnUhfqBY5tVXCo8zs0SmiBpmZ_xa7AzSl8cTbyg3
                                                                                                    XTI2ttY (last visited Mar. 14, 2019)
                                                                                             28


                                                                                                                                               16
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 17 of 48



                                                                                              1           47.   In 2010, the EPA and NHTSA finalized “a national program consisting of
                                                                                              2   new standards for model year 2012 through 2016 light-duty vehicles that will reduce
                                                                                              3
                                                                                                  greenhouse gas emissions and improve fuel economy.” According to this rule, “[t]he EPA
                                                                                              4
                                                                                              5   greenhouse gas standards require these vehicles to meet an estimated combined average

                                                                                              6   emissions level of 250 grams of carbon dioxide (CO2) per mile in model year 2016.” 23
                                                                                              7           48.   According to the EPA, “Due to the large number of vehicles involved and
                                                                                              8
                                                                                                  the need to supply replacement components—specifically the vehicle’s catalytic
                                                                                              9
                                                                                                  converter—this recall will be implemented in phases during the 2019 calendar year
                                                                                             10
                                                                                             11   beginning with the oldest vehicles first.”24 It is unclear if the required replacement
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   components are available at this time or just how long consumers will have to wait for their
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  vehicle’s turn.
                                                                                             14
                                                                                                          49.   Meanwhile, consumers’ options to drive, sell, or otherwise dispose of their
                                                                                             15
                                                                                             16   vehicle(s) may be severely limited in the face of their jurisdiction’s emissions testing
                                                                                             17   requirements, to say nothing of the vehicle’s underlying resale value.
                                                                                             18
                                                                                                  C.      A Key Component of the Class Vehicles’ Emissions System: the Catalytic
                                                                                             19           Converter
                                                                                             20           50.   Gasoline is primarily made up of hydrocarbons. Gasoline is converted into
                                                                                             21
                                                                                                  motion through combustion, also known as burning. In an internal combustion engine
                                                                                             22
                                                                                                  (“ICE”), the ignition and combustion of the fuel occurs within the engine itself. The
                                                                                             23
                                                                                             24   process begins by mixing fuel and air, and then inducting this mixture into the cylinder
                                                                                             25
                                                                                             26   23
                                                                                                     EPA and NHTSA Finalize Historic National Program to Reduce Greenhouse Gases
                                                                                             27     and Improve Fuel Economy for Cars and Trucks, supra note 12.
                                                                                                  24
                                                                                                     EPA Announcement, supra note 13.
                                                                                             28


                                                                                                                                              17
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 18 of 48



                                                                                              1   during the intake process. After the piston compresses the fuel-air mixture, the spark
                                                                                              2   ignites it, causing combustion. The expansion of the combustion gases pushes the piston
                                                                                              3
                                                                                                  during the power stroke.25
                                                                                              4
                                                                                              5
                                                                                              6
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21   Image: https://www.ck12.org/c/physical-science/internal-combustion-
                                                                                                  engine/lesson/Internal-Combustion-Engines-MS-PS/
                                                                                             22
                                                                                             23           51.   Combusting gasoline and oxygen primarily creates CO2 and water, but

                                                                                             24   because the combustion process does not burn 100% of its ingredients and because air
                                                                                             25
                                                                                             26   25
                                                                                                    Internal Combustion Engine Basics, US Office of Energy Efficiency & Renewable
                                                                                             27    Energy (Nov. 22, 2013), https://www.energy.gov/eere/vehicles/articles/internal-
                                                                                                   combustion-engine-basics.
                                                                                             28


                                                                                                                                            18
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 19 of 48



                                                                                              1   contains gases other than oxygen (mostly nitrogen), NOx and carbon monoxide (“CO”)
                                                                                              2   also result. Unburned hydrocarbons, i.e. fuel, and residues of fuel additives, may also
                                                                                              3
                                                                                                  remain after the combustion process. Hydrocarbons emitted from tailpipes react with NOx
                                                                                              4
                                                                                              5   and sunlight to form photochemical pollution (smog), mainly ground-level ozone.26

                                                                                              6           52.   A catalytic converter, an emissions control device used in most gasoline
                                                                                              7   vehicles in the United States, seeks to reduce the amount of NOx, CO, and hydrocarbons
                                                                                              8
                                                                                                  in tailpipe emissions. The ubiquity of catalytic converters is not a recent phenomenon as
                                                                                              9
                                                                                                  American vehicles have been regularly equipped with them since 1975, when the Clean
                                                                                             10
                                                                                             11   Air Act standards on carbon monoxide, hydrocarbons, and nitrates of oxygen came into
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   effect.27 The “catalyst” in these emissions parts are comprised of platinum, rhodium and/or
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  palladium, coated into a ceramic honeycomb or beads that are housed in the device, found
                                                                                             14
                                                                                                  between the engine and the exhaust pipe.28
                                                                                             15
                                                                                             16           53.   These catalysts change or “convert” the harmful compounds—CO, NOx, and
                                                                                             17   hydrocarbons—into relatively harmless exhaust gases that do a fraction of the harm to air
                                                                                             18
                                                                                                  quality and the human respiratory system. This is accomplished in two ways: (1) a
                                                                                             19
                                                                                                  reduction catalyst and (2) an oxidation catalyst. The reduction catalyst creates harmless
                                                                                             20
                                                                                             21   O2 by using platinum and rhodium to separate the nitrogen and oxygen from NOx. The
                                                                                             22
                                                                                             23
                                                                                                  26
                                                                                                     Tailpipe Emissions, Climate Change Connection (Aug. 22, 2017),
                                                                                             24     https://climatechangeconnection.org/emissions/tailpipe-emissions/.
                                                                                             25
                                                                                                  27
                                                                                                     Automobile Emissions Reduction Efforts in the U.S. – Chronology, EPA Air and
                                                                                                    Radiation Office of Mobile Services (1999), http://www.ehso.com/ehshome/auto-
                                                                                             26     emissions_chronol.htm.
                                                                                                  28
                                                                                             27      What is a catalytic converter and how does it work?, HowStuffWorks,
                                                                                                    https://auto.howstuffworks.com/question66.htm (last visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                               19
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 20 of 48



                                                                                              1   oxidation catalyst uses platinum and palladium to oxidize any unburned hydrocarbon and
                                                                                              2   bind the O2 with carbon to create CO2.
                                                                                              3
                                                                                              4
                                                                                              5
                                                                                              6
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
                                                                                             11
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                                  Image: https://catsays.blogspot.com/2018/06/is-catalytic-converter-important-how.html
                                                                                             16
                                                                                                         54.    Modern catalytic converters are equipped with sensors and monitors that
                                                                                             17
                                                                                             18   communicate with the Engine Control Module or Powertrain Control Module in the vehicle

                                                                                             19   to regulate the air/fuel mixture within the engine and the emissions system. When the air-
                                                                                             20
                                                                                                  to-fuel mixture is rich, i.e., the mixture contains slightly more fuel than the optimum ratio,
                                                                                             21
                                                                                                  there is a lower level of oxygen in the exhaust. This allows the reduction catalyst to break
                                                                                             22
                                                                                             23   down NOx. But to burn hydrocarbons and carbon monoxide, the catalytic converter needs

                                                                                             24   more oxygen, so the air/fuel mixture has to go “lean”, i.e., the mixture contains slightly
                                                                                             25
                                                                                                  less fuel and more air than the optimum ratio. This allows the catalyst to momentarily
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                               20
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 21 of 48



                                                                                              1   absorb oxygen and trigger a reaction that burns up the hydrocarbons and CO.29 This
                                                                                              2   constant back and forth, which happens without the drivers’ knowledge, allows the vehicle
                                                                                              3
                                                                                                  to run cleanly while still maintaining promised fuel economy and power figures.
                                                                                              4
                                                                                              5           55.   A modern catalytic converter should last the life of the car or truck, assuming

                                                                                              6   an “average” life of 100,000 miles or more (and often more than 200,000 miles). This is a
                                                                                              7   good thing, given that catalytic converters utilize precious metals such as platinum,
                                                                                              8
                                                                                                  rhodium and/or palladium. The Class members here were not so lucky.
                                                                                              9
                                                                                             10   D.      Injury to Consumers

                                                                                             11           56.   Fiat Chrysler’s failure to meet U.S. emissions standards in nearly 900,000
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   vehicles spanning model years from 2011-2016 harms consumers in numerous ways.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                          57.   At the outset, many consumers lack information about the emissions
                                                                                             14
                                                                                                  problems affecting their vehicles because FCA has not yet informed them. Thus, they are
                                                                                             15
                                                                                             16   injured through lack of knowledge and information about their choices as consumers, and

                                                                                             17   the impact this announcement may have on themselves and their families’ vehicles. While
                                                                                             18
                                                                                                  waiting for repairs, many of the Class members’ vehicles are an idled resource, unable to
                                                                                             19
                                                                                                  be used for any purpose. The announcement of the massive recall, moreover, sets forth a
                                                                                             20
                                                                                             21   recall schedule spanning all of 2019, meaning that many consumers’ ability to sell, trade,

                                                                                             22   or otherwise dispose of their vehicles will be affected or impaired for many months, at a
                                                                                             23
                                                                                                  minimum.
                                                                                             24
                                                                                             25
                                                                                             26   29
                                                                                                    Catalytic Converters & O2 Sensors, AutoTap (2012),
                                                                                             27    http://www.autotap.com/techlibrary/catalytic_converters_and_o2_sensors.asp (last
                                                                                                   visited Mar. 15, 2019).
                                                                                             28


                                                                                                                                               21
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 22 of 48



                                                                                              1           58.   However, Fiat Chrysler has known about the premature deterioration of
                                                                                              2   catalytic converters in the Class Vehicles for, at the very least, several months.30 According
                                                                                              3
                                                                                                  to FCA, the company “decided to recall the vehicles last year.” And while Defendants have
                                                                                              4
                                                                                              5   been silent as to most consumers, Fiat Chrysler started sending an “interim notice” to

                                                                                              6   Canadian consumers in August 2018 advising them that the Class Vehicles were equipped
                                                                                              7   with catalytic converters that may release air pollutants that exceed Canadian emissions
                                                                                              8
                                                                                                  standards. Further, according to news reports, Fiat Chrysler factored the recall into their
                                                                                              9
                                                                                                  2018 budget long before they announced the recall on March 13, 2019. 31 While “[t]he
                                                                                             10
                                                                                             11   company declined to release the expected cost of the recall,” Fiat Chrysler has reported
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   that the recall “was accounted for in last year's financial documents.”32
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                          59.   In Fiat’s Annual Report for 2018, the company alluded to potential recalls in
                                                                                             14
                                                                                                  its NAFTA sector without explicitly disclosing the recall which is the subject of this
                                                                                             15
                                                                                             16   Action. Fiat Chrysler acknowledged early on in its report that a number of risks and
                                                                                             17   uncertainties could impact the company’s performance in 2019, including “various types
                                                                                             18
                                                                                                  of claims, lawsuits, governmental investigations and other contingencies affecting us,
                                                                                             19
                                                                                                  including product liability and warranty claims and environmental claims, investigations
                                                                                             20
                                                                                             21   and lawsuits.”33
                                                                                             22
                                                                                             23
                                                                                                  30
                                                                                                     Ryan Beene and Gabrielle Coppola, supra note 24.
                                                                                             24   31
                                                                                                     Eric D. Lawrence, supra, note 7.
                                                                                                  32
                                                                                             25      Id.
                                                                                                  33
                                                                                                     Fiat Chrysler Automobiles N.V. Annual Report and Form 20-F for the year ended
                                                                                             26     December 31, 2018 (Dec. 31, 2018), https://www.fcagroup.com/en-
                                                                                             27     US/investors/financial_regulatory/financial_reports/files/FCA_NV_2018_Annual_Repo
                                                                                                    rt.pdf (at 10).
                                                                                             28


                                                                                                                                               22
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 23 of 48



                                                                                              1            60.   In its annual report Fiat Chrysler also warned shareholders of the dangers of
                                                                                              2   product recalls, noting that such actions may “harm our reputation, force us to halt the sale
                                                                                              3
                                                                                                  of certain vehicles and cause consumers to question the safety and reliability of our
                                                                                              4
                                                                                              5   products.”34 Of course, all of these observations are true, and all have the potential to,

                                                                                              6   among other impacts, reduce the market value of Fiat Chrysler vehicles, including the Class
                                                                                              7   Vehicles.
                                                                                              8
                                                                                                           61.   It is also possible that new vehicles with the same or similar problems will
                                                                                              9
                                                                                                  come to light. For example, on March 14th, the Jeep Patriot was added to the EPA
                                                                                             10
                                                                                             11   Announcement one day after the announcement went live. Consumers cannot be certain
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   that the extent of the affected cars is known, or that the extent of the numbers and models
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  of defective vehicles has been publicly announced.
                                                                                             14
                                                                                                           62.   Next, assuming consumers learn of the needed repairs, replacing the catalytic
                                                                                             15
                                                                                             16   converters in hundreds of thousands of vehicles will be a substantial inconvenience to
                                                                                             17   Plaintiff and class members. Vehicle owners have not been told when or where they can
                                                                                             18
                                                                                                  get their car fixed to be emissions compliant. All that has been announced is a rough
                                                                                             19
                                                                                                  schedule for the recall, spanning all of 2019, and that consumers “will receive a notification
                                                                                             20
                                                                                             21   from FCA when parts are available for them to bring their vehicle in to be repaired[.]” It
                                                                                             22   is not clear if FCA has the necessary supplies in stock at this point.35
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                                  34
                                                                                             27        Id.
                                                                                                  35
                                                                                                       EPA Announcement, supra note 13.
                                                                                             28


                                                                                                                                               23
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 24 of 48



                                                                                              1              63.   Add to this confusion the fact that for California, and perhaps other states’
                                                                                              2   consumers, CARB requires that their vehicles must be fixed in order to pass emissions
                                                                                              3
                                                                                                  requirements for registration.
                                                                                              4
                                                                                              5              64.   According to the current repair schedule, the oldest vehicles will be repaired

                                                                                              6   first. Model Year 2011 consumers will receive notification in Quarter One of 2019, Model
                                                                                              7   Year 2012 consumers will receive notification in Quarter Two of 2019, Model Year
                                                                                              8
                                                                                                  2013/2014 consumers will receive notification in Quarter Three of 2019, and Model Year
                                                                                              9
                                                                                                  2015/2016 consumers will, allegedly, receive notification in Quarter Four of 2019.
                                                                                             10
                                                                                             11              65.   Because Quarter One of 2019 is coming to a close in a few weeks from the
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   date of filing, it is possible, if not likely, that these repairs will extend into 2020, causing
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  some drivers to continue driving non-compliant vehicles for at least one year.
                                                                                             14
                                                                                                             66.   Even once the fix is available for consumers, consumers will be
                                                                                             15
                                                                                             16   inconvenienced. While FCA states that owners and lessees of Class Vehicles will not pay
                                                                                             17   fees for these repairs, they have not stated how they will compensate consumers for the
                                                                                             18
                                                                                                  cost of multiple trips to the dealerships or for reimbursement of alternative transportation
                                                                                             19
                                                                                                  costs in the likely scenario their vehicles are unable to be registered with state and local
                                                                                             20
                                                                                             21   departments of motor vehicles.
                                                                                             22              67.   According to the EPA, “[o]wners who live in locations subject to inspection
                                                                                             23
                                                                                                  and maintenance may be required to have the recall performed prior to having the
                                                                                             24
                                                                                                  inspection performed.”36 However, owners are also instructed that they “need to wait until
                                                                                             25
                                                                                             26
                                                                                             27   36
                                                                                                       Id.
                                                                                             28


                                                                                                                                                 24
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 25 of 48



                                                                                              1   they receive notification from FCA prior to scheduling an appointment at the dealership.”
                                                                                              2   There is no specification of what consumers should do if they are required to have an
                                                                                              3
                                                                                                  inspection performed before they receive this notification from FCA.
                                                                                              4
                                                                                              5            68.   Importantly, while they are waiting for a necessary fix, consumers in

                                                                                              6   California “who fail to get the necessary repairs will not be able to register their vehicles,”
                                                                                              7   according to the CARB. There are over 50,000 Class Vehicles in California alone.37 Thus,
                                                                                              8
                                                                                                  consumers in California may have no choice in the matter. They may have to spend the
                                                                                              9
                                                                                                  time and suffer the inconvenience of having their Class Vehicles repaired, as smog checks
                                                                                             10
                                                                                             11   are required for most California vehicles every two years or upon registration of a new
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   vehicle (thus restricting owners’ ability to register their vehicles if they relocate to
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  California).
                                                                                             14
                                                                                                           69.   It is not yet clear what the registration impacts will be in many other states
                                                                                             15
                                                                                             16   that have either adopted CARB emissions standards or that impose emissions or other
                                                                                             17   reinspection requirements for vehicle registration.
                                                                                             18
                                                                                                           70.   In addition to the uncertainty surrounding the ability to register their vehicles
                                                                                             19
                                                                                                  in the future, consumers are unsure how FCA’s proposed catalytic converter replacement
                                                                                             20
                                                                                             21   and software update will affect their vehicles’ existing warranties. They are also justifiably
                                                                                             22   concerned by potential out of pocket expenses imposed by dealerships prior to the fix.
                                                                                             23
                                                                                                           71.   Assuming, for the sake of argument, that the Class Vehicles can be brought
                                                                                             24
                                                                                                  into compliance with emission standards without any degradation to performance or
                                                                                             25
                                                                                             26
                                                                                             27   37
                                                                                                       CARB Announcement, supra note 15.
                                                                                             28


                                                                                                                                                25
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 26 of 48



                                                                                              1   maintenance characteristics—Class members would still have Class Vehicles that could
                                                                                              2   not and did not deliver all of the characteristics for which they paid.
                                                                                              3
                                                                                                                          VI.    CLASS ACTION ALLEGATIONS
                                                                                              4
                                                                                                  A.     Class Definitions
                                                                                              5
                                                                                              6          72.    Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

                                                                                              7   Procedure, Plaintiff brings this Action on behalf of herself, the Nationwide Class, and State
                                                                                              8
                                                                                                  Classes, defined as follows:
                                                                                              9
                                                                                                         Nationwide Class: All persons or entities in the United States (including its
                                                                                             10          territories and the District of Columbia) who purchased or leased a “Class
                                                                                             11          Vehicle.”
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12          73.    In addition to the Nationwide class, and pursuant to Federal Rules of Civil
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13   Procedure Rule 23(c)(5), Plaintiff seeks to represent the following State Classes as well as
                                                                                             14
                                                                                                  any subclasses or issue classes as Plaintiff may propose and/or the Court may designate at
                                                                                             15
                                                                                                  the time of class certification:
                                                                                             16
                                                                                             17          Arizona Class: All persons or entities in the State of Arizona who purchased
                                                                                                         or leased a “Class Vehicle.”
                                                                                             18
                                                                                             19          74.    For the purpose of these Class Definitions, “Class Vehicles” is defined to

                                                                                             20   include:
                                                                                             21                     All 2011-2016 Model Year Dodge Journey vehicles equipped with
                                                                                             22
                                                                                                                    Front-Wheel Drive;
                                                                                             23
                                                                                                                    All 2011-2014 Model Year Chrysler 200 / Dodge Avenger vehicles
                                                                                             24
                                                                                             25                     equipped with Front-Wheel Drive;
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                               26
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 27 of 48



                                                                                              1                     All 2011-2012 Model Year Dodge Caliber vehicles equipped with
                                                                                              2                     Front-Wheel Drive and a Continuously Variable Transmission; and
                                                                                              3
                                                                                                                    All 2011-2016 MY Jeep Compass/Patriot vehicles equipped with Front-
                                                                                              4
                                                                                              5                     Wheel Drive and a Continuously Variable Transmission Class Vehicles

                                                                                              6           75.   Excluded from the Class are Defendants and their subsidiaries and affiliates;
                                                                                              7   all persons who make a timely election to be excluded from the Class; governmental
                                                                                              8
                                                                                                  entities; and the Judge to whom this case is assigned and his/her immediate family. Also
                                                                                              9
                                                                                                  excluded from the Classes are individuals with personal injury claims resulting from the
                                                                                             10
                                                                                             11   Class Vehicles.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12           76.   Plaintiff reserves the right to revise the Class definition based upon
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  information learned through discovery and investigation.
                                                                                             14
                                                                                                          77.   Plaintiff also reserves the right to modify the definition of the Nationwide
                                                                                             15
                                                                                             16   and/or any State Class prior to class certification.
                                                                                             17   B.      Class Certification Requirements
                                                                                             18
                                                                                                          78.   Certification of Plaintiff’s claims for classwide treatment is appropriate
                                                                                             19
                                                                                                  because Plaintiff can prove the elements of his claims regarding liability and entitlement
                                                                                             20
                                                                                             21   to damages on a classwide basis using the same evidence as would be used to prove those

                                                                                             22   elements in individual actions alleging the same claim. This Action has been brought and
                                                                                             23
                                                                                                  may be properly maintained on behalf of the Nationwide Class and/or State Class proposed
                                                                                             24
                                                                                                  herein under Federal Rule of Civil Procedure 23.
                                                                                             25
                                                                                             26           79.   Numerosity: Rule 23(a)(1): The members of the Class are so numerous and

                                                                                             27   geographically dispersed that individual joinder of all Class members is impracticable.
                                                                                             28


                                                                                                                                                27
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 28 of 48



                                                                                              1          80.    Commonality and Predominance: Federal Rule of Civil Procedure
                                                                                              2   23(a)(2) and 23(b)(3): This Action involves common questions of law and fact, which
                                                                                              3
                                                                                                  predominate over any questions affecting individual Class members, including, without
                                                                                              4
                                                                                              5   limitation:

                                                                                              6          81.    Whether Defendants engaged in the conduct alleged herein;
                                                                                              7                    Whether Defendants designed, advertised, marketed, distributed, leased,
                                                                                              8
                                                                                                                   sold, or otherwise placed Class Vehicles into the stream of commerce in
                                                                                              9
                                                                                                                   the United States;
                                                                                             10
                                                                                             11                    Whether the Class Vehicles have the defects alleged herein, including
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                    whether the emissions control system and/or catalytic converters in the
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                                   Class Vehicles contain a defect;
                                                                                             14
                                                                                                                   Whether the Class Vehicles fail to comply with EPA and/or state
                                                                                             15
                                                                                             16                    regulatory requirements regarding emissions;
                                                                                             17                    Whether the emissions control systems in Class Vehicles can be made to
                                                                                             18
                                                                                                                   comply with EPA, CARB, and other required standards without
                                                                                             19
                                                                                                                   substantially degrading the performance of the Class Vehicles;
                                                                                             20
                                                                                             21                    Whether Defendants knew or should have known that the Class
                                                                                             22                    Vehicles contained defects as alleged herein;
                                                                                             23
                                                                                                                   When Defendants discovered, knew, or should have known of the
                                                                                             24
                                                                                                                   existence of the defects alleged herein;
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                              28
                                                                                                  Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 29 of 48



                                                                                              1               Whether a reasonable consumer would consider the defects alleged
                                                                                              2               herein and their consequences material to the decision to purchase or
                                                                                              3
                                                                                                              lease a Class Vehicle;
                                                                                              4
                                                                                              5               Whether Plaintiff and the other Class members overpaid for their Class

                                                                                              6               Vehicles as a result of the defects and Defendants’ concealment thereof;
                                                                                              7               Whether Plaintiff suffered out-of-pocket losses as a result of the defects
                                                                                              8
                                                                                                              alleged herein and whether they will suffer out-of-pocket losses as a
                                                                                              9
                                                                                                              result of the proposed recalls;
                                                                                             10
                                                                                             11               Whether Defendants had a duty to disclose the true nature of the Class
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12               Vehicles to Plaintiff and Class members;
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                              Whether Defendants omitted, concealed, and/or failed to disclose
                                                                                             14
                                                                                                              material facts about the Class Vehicles;
                                                                                             15
                                                                                             16               Whether Defendants knew or should of known that the Class Vehicles’
                                                                                             17               emissions systems would function as intended throughout their useful
                                                                                             18
                                                                                                              life;
                                                                                             19
                                                                                                              Whether Defendants’ concealment of the true nature of the Class
                                                                                             20
                                                                                             21               Vehicles would have induced a reasonable consumer to act to his or her
                                                                                             22               detriment by purchasing and/or leasing the Class Vehicles;
                                                                                             23
                                                                                                              Whether Defendants’ conduct violates consumer protection statutes,
                                                                                             24
                                                                                                              warranty laws, and other laws as asserted herein;
                                                                                             25
                                                                                             26               Whether the remedies proposed by Defendants for the Class Vehicles
                                                                                             27               would constitutes adequate and appropriate relief for the class;
                                                                                             28


                                                                                                                                         29
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 30 of 48



                                                                                              1                     Whether Plaintiff and the other Class members are entitled to equitable
                                                                                              2                     relief, including, but not limited to, restitution or injunctive relief; and
                                                                                              3
                                                                                                                    Whether Plaintiff and the other Class members are entitled to equitable
                                                                                              4
                                                                                              5                     relief, including, but not limited to, restitution or injunctive relief;

                                                                                              6          82.    Typicality: Rule 23(a)(3): Plaintiff’s claims are typical of the claims of the
                                                                                              7   Class members whom they seek to represent under Federal Rule of Civil Procedure
                                                                                              8
                                                                                                  23(a)(3) because Plaintiff and each Class member purchased a Class Vehicle and were
                                                                                              9
                                                                                                  similarly injured through Defendants’ wrongful conduct as described above. Plaintiff and
                                                                                             10
                                                                                             11   the other Class members suffered damages as a direct, proximate result of the same
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   wrongful practices by Defendants. Plaintiff’s claims arise from the same practices and
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  courses of conduct that give rise to the claims of the other Class members. Plaintiff’s
                                                                                             14
                                                                                                  claims are based upon the same legal theories as the claims of the other Class members.
                                                                                             15
                                                                                             16          83.    Adequacy: Rule 23(a)(4): Plaintiff will fairly and adequately represent and
                                                                                             17   protect the interests of the Class members as required by Federal Rule of Civil Procedure
                                                                                             18
                                                                                                  23(a)(4). Plaintiff has retained counsel competent and experienced in complex class action
                                                                                             19
                                                                                                  litigation, including vehicle defect litigation and other consumer protection litigation.
                                                                                             20
                                                                                             21   Plaintiff intends to prosecute this Action vigorously. Neither Plaintiff nor his counsel have
                                                                                             22   interests that conflict with the interests of the other Class members. Therefore, the interests
                                                                                             23
                                                                                                  of the Class members will be fairly and adequately protected.
                                                                                             24
                                                                                                         84.    Declaratory and Injunctive Relief: Rule 23(b)(2): Defendants have acted
                                                                                             25
                                                                                             26   or refused to act on grounds generally applicable to Plaintiff and the other members of the
                                                                                             27
                                                                                             28


                                                                                                                                                30
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 31 of 48



                                                                                              1   Class, thereby making appropriate final injunctive relief and declaratory relief, as described
                                                                                              2   below, with respect to the Class as a whole.
                                                                                              3
                                                                                                         85.    Superiority: Rule 23(b)(3): A class action is superior to any other available
                                                                                              4
                                                                                              5   means for the fair and efficient adjudication of this controversy, and no unusual difficulties

                                                                                              6   are likely to be encountered in the management of this class action. The damages or other
                                                                                              7   financial detriment suffered by Plaintiff and the other Class members are relatively small
                                                                                              8
                                                                                                  compared to the burden and expense that would be required to individually litigate their
                                                                                              9
                                                                                                  claims against Defendants, so it would be impracticable for members of the Class to
                                                                                             10
                                                                                             11   individually seek redress for Defendants’ wrongful conduct. Even if Class members could
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   afford individual litigation, the court system could not. Individualized litigation creates a
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  potential for inconsistent or contradictory judgments and increases the delay and expense
                                                                                             14
                                                                                                  to all parties and the court system. By contrast, the class action device presents far fewer
                                                                                             15
                                                                                             16   management difficulties and provides the benefits of single adjudication, economies of
                                                                                             17   scale, and comprehensive supervision by a single court.
                                                                                             18
                                                                                                       VII.    ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED
                                                                                             19
                                                                                                         86.    For the following reasons, any otherwise-applicable statutes of limitation
                                                                                             20
                                                                                             21   have been tolled by the discovery rule with respect to all claims.

                                                                                             22          87.    Through the exercise of reasonable diligence, and within any applicable
                                                                                             23
                                                                                                  statutes of limitation, Plaintiff and members of the proposed Class could not have
                                                                                             24
                                                                                                  discovered that Defendants were failing to inform consumers and concealing and
                                                                                             25
                                                                                             26   misrepresenting the true emissions levels of their vehicles.

                                                                                             27
                                                                                             28


                                                                                                                                                 31
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 32 of 48



                                                                                              1          88.    Plaintiff and the other Class members could not have reasonably discovered,
                                                                                              2   and did not know of facts that would have caused a reasonable person to suspect, that
                                                                                              3
                                                                                                  Defendants may have failed to report information within their knowledge to consumers
                                                                                              4
                                                                                              5   until shortly before this Action was filed.

                                                                                              6          89.    Likewise, a reasonable and diligent investigation could not have disclosed
                                                                                              7   that Defendants had information in their possession about the existence of its sophisticated
                                                                                              8
                                                                                                  emissions deception and that they omitted and concealed that information, which was only
                                                                                              9
                                                                                                  discovered by Plaintiff shortly before this Action was filed.
                                                                                             10
                                                                                             11   A.     Tolling Due To Defendants’ Concealment
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12          90.    Throughout the relevant time period, all applicable statutes of limitation have
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  been tolled by Defendants’ knowing and active concealment and denial of the facts alleged
                                                                                             14
                                                                                                  in this Complaint.
                                                                                             15
                                                                                             16          91.    Upon information and belief, prior to the date of this Complaint, if not earlier,

                                                                                             17   Defendants knew of the faulty emissions systems in the Class Vehicles, but continued to
                                                                                             18
                                                                                                  distribute, sell, and/or lease the Class Vehicles to Plaintiff and the class members. In doing
                                                                                             19
                                                                                                  so, Defendants concealed and expressly denied the existence of problem with excess
                                                                                             20
                                                                                             21   emissions, and/or failed to notify Plaintiff and the Class members about the true nature of

                                                                                             22   the Class Vehicles.
                                                                                             23
                                                                                                         92.    Instead of disclosing their deception, or that the emissions from the Class
                                                                                             24
                                                                                                  Vehicles were far worse than represented, Defendants falsely represented that its vehicles
                                                                                             25
                                                                                             26   complied with federal and state emissions standards, and that they were reputable

                                                                                             27   manufacturers whose representations could be trusted.
                                                                                             28


                                                                                                                                                32
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 33 of 48



                                                                                              1   B.      Estoppel
                                                                                              2           93.   Defendants have a continuous and ongoing duty to tell the truth about their
                                                                                              3
                                                                                                  products and to disclose to Plaintiff and the other Class members the facts that they knew
                                                                                              4
                                                                                                  about the emissions from Class Vehicles, and of those vehicles’ failure to comply with
                                                                                              5
                                                                                              6   federal and state laws.

                                                                                              7           94.   Although they had the duty throughout the relevant period to disclose to
                                                                                              8
                                                                                                  Plaintiff and Class members that they had engaged in the deception described in this
                                                                                              9
                                                                                                  Complaint, Defendants chose to evade federal and state emissions and clean air standards
                                                                                             10
                                                                                             11   with respect to the Class Vehicles, and intentionally misrepresented their blatant and
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   deceptive lack of compliance with federal and state law regulating vehicle emissions and
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  clean air.
                                                                                             14
                                                                                                          95.   Defendants actively concealed the true character, quality, performance, and
                                                                                             15
                                                                                             16   nature of the emissions systems in the Class Vehicles, and Plaintiff and the class members

                                                                                             17   reasonably relied upon Defendants’ knowing and active concealment of these facts.
                                                                                             18
                                                                                                          96.   Thus, Defendants are estopped from relying on any statutes of limitations in
                                                                                             19
                                                                                                  defense of this Action.
                                                                                             20
                                                                                             21                               VIII. CLAIMS FOR RELIEF

                                                                                             22   A.      Claims Asserted on Behalf of the Nationwide Class
                                                                                             23                                      COUNT I
                                                                                             24                  BREACH OF IMPLIED AND WRITTEN WARRANTY
                                                                                                                Magnuson - Moss Warranty Act (15 U.S.C. §§ 2301, et seq.)
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                             33
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 34 of 48



                                                                                              1          97.    Plaintiff incorporates by reference all preceding allegations as though fully
                                                                                              2   set forth herein.
                                                                                              3
                                                                                                         98.    Plaintiff brings this cause of action on behalf of herself and the Nationwide
                                                                                              4
                                                                                              5   Class against Defendants.

                                                                                              6          99.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301
                                                                                              7   by virtue of 28 U.S.C. § 1332 (a)-(d).
                                                                                              8
                                                                                                         100.   Plaintiff and members of the Class are “consumers” within the meaning of
                                                                                              9
                                                                                                  15 U.S.C. § 2301(3).
                                                                                             10
                                                                                             11          101.   Defendants are a “supplier” and “warrantor” within the meaning of 15 U.S.C.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   § 2301(4) and (5), respectively.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         102.   The Class Vehicles are “consumer products” within the meaning of 15
                                                                                             14
                                                                                                  U.S.C. § 2301(1).
                                                                                             15
                                                                                             16          103.   15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
                                                                                             17   damaged by the failure of a warrantor to comply with a written or implied warranty.
                                                                                             18
                                                                                                         104.   The amount in controversy of Plaintiff’s individual claims meets or exceeds
                                                                                             19
                                                                                                  $25.00 in value. In addition, the amount in controversy meets or exceeds $50,000 in value
                                                                                             20
                                                                                             21   (exclusive of interest and costs) on the basis of all claims to be determined in this lawsuit.
                                                                                             22          105.   Defendants provided Plaintiff and each member of the Class with “written
                                                                                             23
                                                                                                  warranties” and “implied warranties,” as identified above, which are covered under 15
                                                                                             24
                                                                                                  U.S.C. § 2301(6) and (7), respectively.
                                                                                             25
                                                                                             26          106.   The terms of these warranties became part of the basis of the bargain when
                                                                                             27   Plaintiff and each member of the Class purchased their Class Vehicles.
                                                                                             28


                                                                                                                                               34
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 35 of 48



                                                                                              1          107.   Defendants breached these written and implied warranties as described in
                                                                                              2   detail above. Without limitation, the Class Vehicles share a common design defect in that
                                                                                              3
                                                                                                  they currently emit more pollutants than: (a) is allowable under the applicable regulations,
                                                                                              4
                                                                                              5   and (b) was revealed to regulators, consumers, and the driving public. Without limitation,

                                                                                              6   the Class Vehicles share common defects requiring replacement of the Class Vehicles
                                                                                              7   catalytic converters and other repairs and/or modifications to the emissions control systems
                                                                                              8
                                                                                                  of the Class Vehicles.
                                                                                              9
                                                                                                         108.   Plaintiff and each member of the Class have had sufficient direct dealings
                                                                                             10
                                                                                             11   with Defendants or its agents (including dealerships) to establish privity of contract
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   between Defendants, on the one hand, and Plaintiff and each member of the Class, on the
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  other hand. Nonetheless, privity is not required here because Plaintiff and each member of
                                                                                             14
                                                                                                  the Class are intended third-party beneficiaries of contracts between Defendants and their
                                                                                             15
                                                                                             16   dealers, and specifically, of Defendants’ implied warranties. The dealers were not intended
                                                                                             17   to be the ultimate consumers of the Class Vehicles and have no rights under the warranty
                                                                                             18
                                                                                                  agreements provided with the Class Vehicles; the warranty agreements were designed for
                                                                                             19
                                                                                                  and intended to benefit consumers only.
                                                                                             20
                                                                                             21          109.   Affording Defendants a reasonable opportunity to cure its breach of written
                                                                                             22   warranties would be unnecessary and futile. At the time of sale or lease of each Class
                                                                                             23
                                                                                                  Vehicle, Defendants knew, or should have known, of their misrepresentations and/or
                                                                                             24
                                                                                                  material omissions concerning the Class Vehicles’ inability to perform as warranted, but
                                                                                             25
                                                                                             26   nonetheless failed to rectify the situation and/or disclose the design defect. Under the
                                                                                             27   circumstances, the remedies available under any informal settlement procedure would be
                                                                                             28


                                                                                                                                              35
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 36 of 48



                                                                                              1   inadequate and any requirement that Plaintiff or members of the Class resort to an informal
                                                                                              2   dispute resolution procedure and/or afford Defendants a reasonable opportunity to cure its
                                                                                              3
                                                                                                  breach of warranties is excused and thereby deemed satisfied.
                                                                                              4
                                                                                              5          110.   In addition, given the conduct described herein, any attempts by Defendants,

                                                                                              6   in their capacity as warrantors, to limit the implied warranties in a manner that would
                                                                                              7   exclude coverage of the defect is unconscionable and any such effort to disclaim, or
                                                                                              8
                                                                                                  otherwise limit, liability for the defect is null and void.
                                                                                              9
                                                                                                         111.   As a direct and proximate result of Defendants’ breach of the written and
                                                                                             10
                                                                                             11   implied warranties, Plaintiff and each member of the Class have suffered damages.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12          112.   Plaintiff, individually and on behalf of the Class, seek all damages permitted
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  by law, including compensation for the monetary difference between the Class Vehicles as
                                                                                             14
                                                                                                  warranted and as sold; compensation for the reduction in resale value; the cost of
                                                                                             15
                                                                                             16   purchasing, leasing, or renting replacement vehicles, along with all other incidental and
                                                                                             17   consequential damages, statutory attorney fees, and all other relief allowed by law.
                                                                                             18
                                                                                                         113.   The warranty laws of each state, which are incorporated into this claim, are
                                                                                             19
                                                                                                  set forth below.
                                                                                             20
                                                                                             21                                COUNT II
                                                                                                        VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                                                                                             22                     (Mich. Comp. Laws § 445.903, et seq.)
                                                                                             23
                                                                                                         114.   Plaintiff incorporates by reference each preceding paragraph as though fully
                                                                                             24
                                                                                                  set forth herein.
                                                                                             25
                                                                                             26          115.   Plaintiff brings this cause of action on behalf of herself and the Nationwide

                                                                                             27   Class against all Defendants.
                                                                                             28


                                                                                                                                                 36
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 37 of 48



                                                                                              1          116.   Michigan state law applies to the claims of the nationwide class because
                                                                                              2   Defendants’ United States operations are headquartered in Michigan. Although these
                                                                                              3
                                                                                                  actions take place and have effect wherever in the United States the vehicles are sold,
                                                                                              4
                                                                                              5   leased, registered, and operated, Defendants’ operations for distributing, engineering and

                                                                                              6   testing, marketing, warrantying and supervising service of the Class Vehicles are located
                                                                                              7   in Michigan, and on information and belief, many of the decisions concerning Defendants’
                                                                                              8
                                                                                                  unfair, deceptive, and unlawful conduct emanated from these Michigan headquarters.
                                                                                              9
                                                                                                         117.   The Michigan Consumer Protection Act (“Michigan CPA”) makes unlawful
                                                                                             10
                                                                                             11   “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of trade
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   or commerce ….” Mich. Comp. Laws § 445.903(1).
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         118.   Defendants, Plaintiff, and the Michigan State Class members are “persons”
                                                                                             14
                                                                                                  within the meaning of Mich. Comp. Laws § 445.902(1)(d).
                                                                                             15
                                                                                             16          119.   Defendants are engaged in “trade” or “commerce” within the meaning of
                                                                                             17   Mich. Comp. Laws § 445.902(1)(g).
                                                                                             18
                                                                                                         120.   In the course of their business, Defendants, through their agents, employees,
                                                                                             19
                                                                                                  and/or subsidiaries, violated the Michigan CPA. In so doing, and by marketing, offering
                                                                                             20
                                                                                             21   for sale, and selling the defective Class Vehicles, Defendants engaged in one or more of
                                                                                             22   the following unfair or deceptive acts or practices as defined in Mich. Comp. Laws §
                                                                                             23
                                                                                                  445.903(1):
                                                                                             24
                                                                                                                   Causing likelihood of confusion or of misunderstanding as to the
                                                                                             25
                                                                                             26                    approval or continuing certification of the Class Vehicles by, among
                                                                                             27                    other things and upon information and belief, omitting, concealing and
                                                                                             28


                                                                                                                                              37
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 38 of 48



                                                                                              1                     suppressing the fact that the Class Vehicles did not achieve their
                                                                                              2                     represented fuel efficiency and emissions standards, and emitted
                                                                                              3
                                                                                                                    unlawfully high levels of pollutants such as NOx.
                                                                                              4
                                                                                              5                     Representing that the Class Vehicles have continuing approval,

                                                                                              6                     characteristics, uses, or benefits that they do not have by, among other
                                                                                              7                     things, concealing and/or failing to timely disclose to consumers the fact
                                                                                              8
                                                                                                                    that the Class Vehicles had defective emission controls and defective
                                                                                              9
                                                                                                                    catalytic convertors.
                                                                                             10
                                                                                             11                     Representing that the Class Vehicles are of a particular and continuing
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                     standard, quality and grade when they are not for the reasons described
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                                    above.
                                                                                             14
                                                                                                                    Engaging in other conduct which created a likelihood of confusion or of
                                                                                             15
                                                                                             16                     misunderstanding for the reasons described above.
                                                                                             17          121.   Had they known the truth, Plaintiff and Class members would not have
                                                                                             18
                                                                                                  purchased or leased the Class Vehicles, or—if the Class Vehicles’ true nature had been
                                                                                             19
                                                                                                  disclosed and mitigated, and the Vehicles rendered legal to sell—would have paid
                                                                                             20
                                                                                             21   significantly less for them.
                                                                                             22          122.   Plaintiff and Class members had no way of discerning that Defendants’
                                                                                             23
                                                                                                  representations were false and misleading, or otherwise learning the facts that Defendants
                                                                                             24
                                                                                                  had concealed or failed to disclose.
                                                                                             25
                                                                                             26          123.   Defendants had an ongoing duty to Plaintiff and the Class to refrain from
                                                                                             27   unfair and deceptive practices under the Michigan CPA in the course of their business.
                                                                                             28


                                                                                                                                               38
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 39 of 48



                                                                                              1   Specifically, Defendants owed Plaintiff and the Class members a duty to disclose all the
                                                                                              2   material facts concerning the Class Vehicles, they intentionally concealed it from Plaintiff
                                                                                              3
                                                                                                  and the Class, and/or they made misrepresentations that were rendered misleading because
                                                                                              4
                                                                                              5   they were contradicted by withheld facts.

                                                                                              6          124.    Plaintiff and Class members suffered ascertainable loss and actual damages
                                                                                              7   as a direct and proximate result of Defendants’ concealment, misrepresentations, and/or
                                                                                              8
                                                                                                  failure to disclose material information. Plaintiff and the members of the Class have
                                                                                              9
                                                                                                  sustained damage because purchased vehicles that were not as represented; because their
                                                                                             10
                                                                                             11   ability to sell, trade or dispose of them has been compromised; because they own Class
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Vehicles that should never have been placed in the stream of commerce; and because they
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  are diminished in value as a result of Defendants’ fraud.
                                                                                             14
                                                                                                         125.    Defendants’ violations present a continuing risk to Plaintiff and the Class, as
                                                                                             15
                                                                                             16   well as to the general public. Defendants’ unlawful acts and practices complained of herein
                                                                                             17   affect the public interest.
                                                                                             18
                                                                                                         126.    Pursuant to Mich. Comp. Laws § 445.911, Plaintiff and the Nationwide Class
                                                                                             19
                                                                                                  seek an order enjoining Defendants’ unfair and/or deceptive acts or practices, and awarding
                                                                                             20
                                                                                             21   damages, punitive damages, and any other just and proper relief available under the
                                                                                             22   Michigan CPA.
                                                                                             23
                                                                                                                                 COUNT III
                                                                                             24            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                                                                                                  (Mich. Comp. Laws §§ 440.2314 and 440.2860)
                                                                                             25
                                                                                             26          127.    Plaintiff realleges and incorporates by reference all allegations of the

                                                                                             27   preceding paragraphs as though fully set forth herein.
                                                                                             28


                                                                                                                                                39
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 40 of 48



                                                                                              1         128.   Plaintiff brings this Action on behalf of herself and the Nationwide Class
                                                                                              2   against Defendants.
                                                                                              3
                                                                                                        129.   Michigan state law applies to the claims of the nationwide class because
                                                                                              4
                                                                                              5   Defendants’ United States operations are headquartered in Michigan. Although these

                                                                                              6   actions take place and have effect wherever in the United States the vehicles are sold,
                                                                                              7   leased, registered, and operated, Defendants’ operations for distributing, engineering and
                                                                                              8
                                                                                                  testing, marketing, warrantying and supervising service of the Class Vehicles are located
                                                                                              9
                                                                                                  in Michigan, and on information and belief, many of the decisions concerning Defendants’
                                                                                             10
                                                                                             11   unfair, deceptive, and unlawful conduct emanated from these Michigan headquarters.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12         130.   Defendants were at all relevant times “merchants” with respect to motor
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of motor vehicles under §
                                                                                             14
                                                                                                  440.2103(1)(c).
                                                                                             15
                                                                                             16         131.   With respect to leases, Defendants are and were at all relevant times “lessors”
                                                                                             17   of motor vehicles under Mich. Comp. Laws § 440.2803(1)(p).
                                                                                             18
                                                                                                        132.   The Class Vehicles are and were at all relevant times “goods” within the
                                                                                             19
                                                                                                  meaning of Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).
                                                                                             20
                                                                                             21         133.   A warranty that the Class Vehicles were in merchantable condition and fit
                                                                                             22   for the ordinary purpose for which vehicles are used is implied by law pursuant to Mich.
                                                                                             23
                                                                                                  Comp. Laws §§ 440.2314 and 440.2862.
                                                                                             24
                                                                                                        134.   Defendants sold and/or leased Class Vehicles that were not in merchantable
                                                                                             25
                                                                                             26   condition and/or fit for their ordinary purpose in violation of the implied warranty. The
                                                                                             27   Class Vehicles were not in merchantable condition because their emissions violate state
                                                                                             28


                                                                                                                                              40
                                                                                                       Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 41 of 48



                                                                                              1   and federal laws. The Class Vehicles were not fit for their ordinary purpose as their
                                                                                              2   emissions control systems and catalytic converters were defective.
                                                                                              3
                                                                                                          135.    Defendants’ breaches of the implied warranty of merchantability caused
                                                                                              4
                                                                                              5   damage to the Plaintiff and the Nationwide Class. The amount of damages due will be

                                                                                              6   proven at trial.
                                                                                              7   B.      State Class Consumer Protection Claims
                                                                                              8
                                                                                                                                    COUNT IV
                                                                                              9               VIOLATIONS OF THE ARIZONA CONSUMER FRAUD ACT
                                                                                                                         Ariz. Rev. Stat. § 44-1521, et seq.
                                                                                             10
                                                                                             11           136.    Plaintiff realleges and incorporates by reference all allegations of the
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   preceding paragraphs as though fully set forth herein.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                          137.    Plaintiff brings this count on behalf of herself and the Arizona State Class
                                                                                             14
                                                                                                  against all Defendants.
                                                                                             15
                                                                                             16           138.    Defendants, Plaintiff, and the Arizona State Class members are “persons”

                                                                                             17   within the meaning of the Arizona Consumer Fraud Act (“Arizona CFA”), Ariz. Rev. Stat.
                                                                                             18
                                                                                                  § 44-1521(6).
                                                                                             19
                                                                                                          139.    The Class Vehicles are “merchandise” within the meaning of Ariz. Rev. Stat.
                                                                                             20
                                                                                             21   § 44-1521(5).

                                                                                             22           140.    The Arizona CFA provides that “[t]he act, use or employment by any person
                                                                                             23   of any deception, deceptive act or practice, fraud, … misrepresentation, or concealment,
                                                                                             24
                                                                                                  suppression or omission of any material fact with intent that others rely upon such
                                                                                             25
                                                                                             26   concealment, suppression or omission, in connection with the sale … of any merchandise

                                                                                             27
                                                                                             28


                                                                                                                                               41
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 42 of 48



                                                                                              1   whether or not any person has in fact been misled, deceived or damaged thereby, is declared
                                                                                              2   to be an unlawful practice.” Ariz. Rev. Stat. § 44-1522(A).
                                                                                              3
                                                                                                         141.   In the course of their business, Defendants, through their agents, employees,
                                                                                              4
                                                                                              5   and/or subsidiaries, violated the Arizona CFA. As described above:

                                                                                              6                 A.      Defendants concealed, suppressed, omitted and failed to disclose
                                                                                              7          material facts about the Class Vehicles in connection with their sale and
                                                                                              8
                                                                                                         advertisement of the Class Vehicles, causing likelihood of confusion or of
                                                                                              9
                                                                                                         misunderstanding as to the approval or continuing certification of the Class Vehicles
                                                                                             10
                                                                                             11          by, among other things and upon information and belief, omitting, concealing and
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12          suppressing the fact that the Class Vehicles did not achieve their represented fuel
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         efficiency and emissions standards, and emitted unlawfully high levels of pollutants
                                                                                             14
                                                                                                         such as NOx;
                                                                                             15
                                                                                             16                 B.      Defendants omitted material facts regarding the Class Vehicles’
                                                                                             17          continuing approval, characteristics, uses, and benefits that they do not have by,
                                                                                             18
                                                                                                         among other things, concealing and/or failing to timely disclose to consumers the
                                                                                             19
                                                                                                         fact that the Class Vehicles had defective emission controls and defective catalytic
                                                                                             20
                                                                                             21          convertors, and Defendants represented that the Class Vehicles are of a particular
                                                                                             22          and continuing standard, quality and grade when they are not, for the reasons set
                                                                                             23
                                                                                                         forth above; and
                                                                                             24
                                                                                                                C.      Defendants engaged in other conduct which created a likelihood of
                                                                                             25
                                                                                             26          confusion or of misunderstanding.
                                                                                             27
                                                                                             28


                                                                                                                                              42
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 43 of 48



                                                                                              1          142.   Defendants’ scheme and concealment of the true characteristics and
                                                                                              2   continuing performance of the emission control systems in the Class Vehicles were
                                                                                              3
                                                                                                  material to Plaintiff and the Arizona State Class, as Defendants intended. Had they known
                                                                                              4
                                                                                              5   the truth, Plaintiff and the Arizona State Class would not have purchased or leased the

                                                                                              6   Class Vehicles, or—if the Class Vehicles’ true nature and performance had been
                                                                                              7   disclosed—would have paid significantly less for them.
                                                                                              8
                                                                                                         143.   Plaintiff and Arizona State Class members had no way of discerning that
                                                                                              9
                                                                                                  Defendants’ representations were false and misleading, or otherwise learning the facts that
                                                                                             10
                                                                                             11   Defendants had concealed or failed to disclose, because Defendants’ emission control
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   systems contained sophisticated technology. Plaintiff and Arizona State Class members
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  did not, and could not, unravel Defendants’ deception on their own.
                                                                                             14
                                                                                                         144.   Defendants had an ongoing duty to Plaintiff and the Arizona State Class to
                                                                                             15
                                                                                             16   refrain from unfair and deceptive practices under the Arizona CFA in the course of their
                                                                                             17   business. Specifically, Defendants owed Plaintiff and Arizona State Class members a duty
                                                                                             18
                                                                                                  to disclose all the material facts concerning the Class Vehicles’ emission control systems
                                                                                             19
                                                                                                  because they possessed exclusive knowledge, they intentionally concealed it from Plaintiff
                                                                                             20
                                                                                             21   and the Arizona State Class, and/or they made misrepresentations that were rendered
                                                                                             22   misleading because they were contradicted by withheld facts.
                                                                                             23
                                                                                                         145.   Plaintiff and Arizona State Class members suffered ascertainable loss and
                                                                                             24
                                                                                                  actual damages as a direct and proximate result of Defendants’ concealment,
                                                                                             25
                                                                                             26   misrepresentations, and/or failure to disclose material information. But for Defendants’
                                                                                             27   concealment, Plaintiff and the members of the Class would not have purchased the Class
                                                                                             28


                                                                                                                                              43
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 44 of 48



                                                                                              1   Vehicles or would have paid less for them, because the value of their vehicles has been
                                                                                              2   impaired.     Plaintiff and the members of the Class have sustained damage because
                                                                                              3
                                                                                                  purchased vehicles that were not as represented; because their ability to sell, trade or
                                                                                              4
                                                                                              5   dispose of them; because they own Class Vehicles that should never have been placed in

                                                                                              6   the stream of commerce; and because they are diminished in value as a result of
                                                                                              7   Defendants’ fraud.
                                                                                              8
                                                                                                         146.     Defendants’ violations present a continuing risk to Plaintiff and the Arizona
                                                                                              9
                                                                                                  State Class, as well as to the general public. Defendants’ unlawful acts and practices
                                                                                             10
                                                                                             11   complained of herein affect the public interest.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12          147.     Plaintiff and the Arizona State Class seek monetary relief against Defendants
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                  in an amount to be determined at trial. Plaintiff and the Arizona State Class also seek
                                                                                             14
                                                                                                  punitive damages because Defendants engaged in aggravated and outrageous conduct with
                                                                                             15
                                                                                             16   an evil mind.
                                                                                             17          148.     Plaintiff and the Arizona State Class also seek an order enjoining
                                                                                             18
                                                                                                  Defendants’ unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any other just
                                                                                             19
                                                                                                  and proper relief available under the Arizona CFA.
                                                                                             20
                                                                                             21                                     COUNT V
                                                                                                           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                                                                             22                     Ariz. Rev. Stat. §§ 47-2314 and 47-2A212
                                                                                             23
                                                                                                         149.     Plaintiff realleges and incorporates by reference all allegations of the
                                                                                             24
                                                                                                  preceding paragraphs as though fully set forth herein.
                                                                                             25
                                                                                             26          150.     Plaintiff brings this Action on behalf of herself and the Arizona State Class

                                                                                             27   against Defendants.
                                                                                             28


                                                                                                                                                44
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 45 of 48



                                                                                              1          151.    Defendants are and were at all relevant times “merchant[s]” with respect to
                                                                                              2   motor vehicles under Ariz. Rev. Stat. §§ 47-2104(A) and 47-2a103(c); and is a “seller” of
                                                                                              3
                                                                                                  motor vehicles under Ariz. Rev. Stat. § 47-2103(A)(4).
                                                                                              4
                                                                                              5          152.    With respect to leases, Defendants are and were at all relevant times a

                                                                                              6   “lessor[s]” of motor vehicles under Ariz. Rev. Stat. § 47-2a103(A)(16).
                                                                                              7          153.    The Class Vehicles are and were at all relevant times “goods” within the
                                                                                              8
                                                                                                  meaning of Ariz. Rev. Stat. §§ 47-2105(A) and 47-2a103(A)(8).
                                                                                              9
                                                                                                         154.    A warranty that the Class Vehicles were in merchantable condition and fit
                                                                                             10
                                                                                             11   for the ordinary purpose for which vehicles are used is implied by law pursuant to Ariz.
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12   Rev. Stat. §§ 47-2314 and 47-2a212.
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                         155.    Defendants sold and/or leased Class Vehicles that were not in merchantable
                                                                                             14
                                                                                                  condition and/or fit for their ordinary purpose in violation of the implied warranty. The
                                                                                             15
                                                                                             16   Class Vehicles were not in merchantable condition because their emissions violate state
                                                                                             17   and federal laws. The Class Vehicles were not fit for their ordinary purpose as their
                                                                                             18
                                                                                                  emissions control systems and catalytic converters were defective.
                                                                                             19
                                                                                                         156.    Defendants’ breaches of the implied warranty of merchantability caused
                                                                                             20
                                                                                             21   damage to the Plaintiff and the Arizona State Class. The amount of damages due will be
                                                                                             22   proven at trial.
                                                                                             23
                                                                                                                               IX.    PRAYER FOR RELIEF
                                                                                             24
                                                                                                          WHEREFORE, Plaintiff, individually and on behalf of members of the
                                                                                             25
                                                                                             26   Nationwide Class and Arizona State Class, respectfully requests that the Court grant

                                                                                             27   certification of the proposed Nationwide Class and Arizona State Class, including the
                                                                                             28


                                                                                                                                              45
                                                                                                    Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 46 of 48



                                                                                              1   designation of Plaintiff as the named representative of the Nationwide Class and Arizona
                                                                                              2   State Class, the appointment of the undersigned as Class Counsel, and the designation of
                                                                                              3
                                                                                                  any appropriate issue classes and/or subclasses, under the applicable provisions of Fed. R.
                                                                                              4
                                                                                              5   Civ. P. 23, and that the Court enter judgment in their favor and against Defendants, as

                                                                                              6   follows:
                                                                                              7                    A declaration that any applicable statutes of limitation are tolled due to
                                                                                              8
                                                                                                                   the fraudulent concealment alleged in this complaint, and that
                                                                                              9
                                                                                                                   Defendants are estopped from relying on any statutes of limitations in
                                                                                             10
                                                                                             11                    defense;
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                    An order enjoining Defendants from continuing the unlawful, deceptive,
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                                   fraudulent, and unfair business practices alleged in this Complaint;
                                                                                             14
                                                                                                                   Injunctive and equitable relief in the form of a comprehensive program
                                                                                             15
                                                                                             16                    to repair and modify all Class Vehicles, and to fully reimburse and make
                                                                                             17                    whole all Class members for all costs and economic losses that the Class
                                                                                             18
                                                                                                                   Vehicles could incur by being brought into compliance with federal and
                                                                                             19
                                                                                                                   state law;
                                                                                             20
                                                                                             21                    Environmental reparations, mitigation, and remediation to offset the
                                                                                             22                    harm caused by the Class Vehicles, based on the mileage driven by all
                                                                                             23
                                                                                                                   Class Vehicles and/or other appropriate measures of environmental
                                                                                             24
                                                                                                                   harm;
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                              46
                                                                                                  Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 47 of 48



                                                                                              1                Costs, restitution, compensatory damages for economic loss and out-of-
                                                                                              2                pocket costs, multiple damages under applicable states’ laws, punitive
                                                                                              3
                                                                                                               and exemplary damages under applicable law;
                                                                                              4
                                                                                              5                A determination that Defendants are financially responsible for all Class

                                                                                              6                notice and administration of Class relief;
                                                                                              7                Any and all applicable statutory and civil penalties;
                                                                                              8
                                                                                                               An order requiring Defendants to pay both pre- and post-judgment
                                                                                              9
                                                                                                               interest on any amounts awarded;
                                                                                             10
                                                                                             11                An award of costs and attorneys’ fees;
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                             12                Leave to amend this Complaint to conform to the evidence produced in
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13
                                                                                                               discovery and at trial; and
                                                                                             14
                                                                                                               Such other or further relief as the Court may deem appropriate, just, and
                                                                                             15
                                                                                             16                equitable.
                                                                                             17                        X.     DEMAND FOR JURY TRIAL
                                                                                             18
                                                                                                     Pursuant to Federal Rule of Civil Procedure 38 (b), Plaintiff demands a jury trial.
                                                                                             19
                                                                                             20
                                                                                             21       DATED this 29th day of March, 2019.

                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                             47
                                                                                                     Case 4:19-cv-00194-JR Document 1 Filed 03/29/19 Page 48 of 48



                                                                                              1                                   KELLER ROHRBACK L.L.P.
                                                                                              2
                                                                                              3
                                                                                                                                  By: s/ Ron Kilgard
                                                                                              4                                       Ron Kilgard, AZ Bar No. 005902
                                                                                              5                                       KELLER ROHRBACK L.L.P.
                                                                                                                                      3101 North Central Avenue, Suite 1400
                                                                                              6                                       Phoenix, Arizona 85012-2600
                                                                                                                                      Telephone: (602) 248-0088
                                                                                              7                                       Facsimile: (602) 248-2822
                                                                                              8                                       rkilgard@kellerrohrback.com

                                                                                              9                                       Lynn Lincoln Sarko,
                                                                                             10                                       (pro hac vice forthcoming)
                                                                                                                                      Gretchen Freeman Cappio,
                                                                                             11                                       (pro hac vice forthcoming)
                         3101 North Central Avenue, Suite 1400
KELLER ROHRBACK L.L.P.




                                                                                                                                      Ryan McDevitt,
                                                                                             12                                       (pro hac vice forthcoming)
                               Phoenix, Arizona 85012
                                                                 Telephone: (602) 248-0088
                                                                 Facsimile: (602) 248-2822




                                                                                             13                                       Rachel Morowitz,
                                                                                                                                      (pro hac vice forthcoming)
                                                                                             14                                       KELLER ROHRBACK L.L.P.
                                                                                                                                      1201 Third Avenue, Suite 3200
                                                                                             15
                                                                                                                                      Seattle, WA 98101-3052
                                                                                             16                                       Telephone: (206) 623-1900
                                                                                                                                      Facsimile: (206) 623-3384
                                                                                             17                                       lsarko@kellerrohrback.com
                                                                                             18                                       gcappio@kellerrohrback.com
                                                                                                                                      rmcdevitt@kellerrohrback.com
                                                                                             19                                       rmorowitz@kellerrohrback.com
                                                                                             20
                                                                                                                                      Alison Chase, AZ Bar No. 028987
                                                                                             21                                       KELLER ROHRBACK L.L.P.
                                                                                                                                      801 Garden Street, Suite 301
                                                                                             22                                       Santa Barbara, CA 93101
                                                                                             23                                       Telephone: (805) 456-1496
                                                                                                                                      Facsimile: (205) 456-1497
                                                                                             24                                       achase@kellerrohrback.com
                                                                                             25
                                                                                                                                      Attorneys for Plaintiffs
                                                                                             26
                                                                                             27   4836-4157-4287, v. 2


                                                                                             28


                                                                                                                                        48
